
	

114 HR 3458 IH: Connected Transportation Research and Innovation Act of 2015
U.S. House of Representatives
2015-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3458
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2015
			Ms. Eddie Bernice Johnson of Texas (for herself, Ms. Edwards, Ms. Bonamici, Mr. Swalwell of California, Mr. Grayson, Ms. Esty, Mr. Veasey, Ms. Clark of Massachusetts, Mr. Beyer, Mr. Perlmutter, and Mr. Tonko) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize appropriations to the Department of Transportation for surface transportation
			 research, development, and deployment, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Connected Transportation Research and Innovation Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Highway Transportation Research
					Sec. 101. Authorization of appropriations.
					Sec. 102. Research, technology, and education.
					Sec. 103. Research and technology development and deployment.
					Sec. 104. Training and education.
					Sec. 105. Transportation research and development strategic planning.
					Sec. 106. 5.9 GHz spectrum use testing.
					Sec. 107. ITS general authorities and requirements.
					Sec. 108. Researching surface transportation system funding alternatives.
					Title II—Multimodal Transportation Research
					Sec. 201. Authorization of appropriations.
					Sec. 202. University transportation centers program.
					Sec. 203. International collaboration for innovation.
					Sec. 204. Title 49 amendments.
					Sec. 205. Advanced Transportation Research and Innovation Program.
					Sec. 206. Transit research, development, demonstration, and deployment projects.
					Sec. 207. Transit human resources and training.
					Sec. 208. Rail research, development, testing, and training.
					Sec. 209. Rail cooperative research program.
					Sec. 210. Hazardous materials research and development.
					Sec. 211. Web-based training for emergency responders.
					Sec. 212. National cooperative freight transportation research program.
					Sec. 213. Smart cities transportation planning study.
				
			IHighway Transportation Research
			101.Authorization of appropriations
 (a)In generalThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account):
 (1)Highway safety research and developmentTo carry out section 403 of title 23, United States Code— (A)$152,000,000 for fiscal year 2016;
 (B)$158,840,000 for fiscal year 2017; (C)$166,146,640 for fiscal year 2018;
 (D)$173,457,092 for fiscal year 2019; (E)$181,783,033 for fiscal year 2020; and
 (F)$190,145,052 for fiscal year 2021. (2)Highway research and development programTo carry out section 503(b) of title 23, United States Code—
 (A)$130,000,000 for fiscal year 2016; (B)$132,594,234 for fiscal year 2017;
 (C)$135,188,470 for fiscal year 2018; (D)$138,070,953 for fiscal year 2019;
 (E)$140,832,372 for fiscal year 2020; and (F)$143,649,100 for fiscal year 2021.
 (3)Technology and innovation deployment programTo carry out section 503(c) of title 23, United States Code— (A)$70,000,000 for fiscal year 2016;
 (B)$71,396,896 for fiscal year 2017; (C)$72,793,792 for fiscal year 2018;
 (D)$74,345,898 for fiscal year 2019; (E)$75,832,816 for fiscal year 2020; and
 (F)$77,349,552 for fiscal year 2021. (4)Training and educationTo carry out section 504 of title 23, United States Code—
 (A)$27,000,000 for fiscal year 2016; (B)$27,538,803 for fiscal year 2017;
 (C)$28,077,605 for fiscal year 2018; (D)$28,676,275 for fiscal year 2019;
 (E)$29,249,801 for fiscal year 2020; and (F)$29,834,876 for fiscal year 2021.
 (5)Intelligent transportation systems programTo carry out sections 512 through 518 of title 23, United States Code— (A)$158,000,000 for fiscal year 2016;
 (B)$179,254,989 for fiscal year 2017; (C)$173,509,978 for fiscal year 2018;
 (D)$137,015,521 for fiscal year 2019; (E)$142,415,831 for fiscal year 2020; and
 (F)$144,864,148 for fiscal year 2021. (b)Applicability of title 23, United States CodeFunds authorized to be appropriated by subsection (a) shall—
 (1)be available for obligation in the same manner as if those funds were appropriated under chapter 1 of title 23, United States Code, except that the Federal share of the cost of a project or activity carried out using those funds shall be 80 percent, unless otherwise expressly provided by this Act (including the amendments by this Act) or otherwise determined by the Secretary; and
 (2)remain available until expended and not be transferable. 102.Research, technology, and educationSection 501 of title 23, United States Code, is amended by adding at the end the following:
				
 (10)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))..
 103.Research and technology development and deploymentSection 503 of title 23, United States Code, is amended— (1)in subsection (b)(6) by inserting the Advanced Transportation Research program described in section 5508 of title 49, United States Code, as it relates to highway research, and after shall carry out; and
 (2)in subsection (c)(2)— (A)by redesignating subparagraph (C) as subparagraph (D); and
 (B)by inserting after subparagraph (B) the following:  (C)Research (i)In generalIn carrying out the program established under paragraph (1), the Secretary shall—
 (I)conduct research, development, technology transfer, and deployment activities at the Department’s research facilities, including the Turner Fairbank Highway Research Center; and
 (II)make grants to, and enter into cooperative agreements and contracts with, States, other Federal agencies, institutions of higher education, private sector entities, and nonprofit organizations for research, development, technology transfer, including proof of concept activities, and deployment activities.
 (ii)ApplicationsTo receive a grant under this subsection, States, Federal agencies, institutions of higher education, private sector entities, and nonprofit organizations shall submit an application to the Secretary. The application shall be in such form and contain such information as the Secretary may require. The Secretary shall select and award, on a competitive basis, an application based on the ability of the project to meet the goals of the program described in paragraph (1)..
 104.Training and educationSection 504(a) of title 23, United States Code, is amended— (1)in paragraph (3)(B), after maintenance by inserting green transportation infrastructure; and
 (2)by adding at the end the following new paragraph:  (9)DefinitionsIn this subsection, the term green transportation infrastructure includes infrastructure that—
 (A)reserves and restores natural processes, landforms (such as floodplains), natural vegetated stream side buffers, wetlands, or other topographical features that can slow, filter, and naturally store stormwater runoff and floodwaters for future water supply and recharge of natural aquifers;
 (B)utilizes natural design techniques that infiltrate, filter, store, evaporate, and detain water close to its source;
 (C)minimizes the use of impervious surfaces in order to slow or infiltrate precipitation; (D)minimizes lifecycle energy consumption, including during construction, maintenance, use by vehicles, and destruction and recycling; and
 (E)minimizes lifecycle air pollution.. 105.Transportation research and development strategic planningSection 508(a)(1) of title 23, United States Code, is amended by inserting , and shall be updated every 5 years after its initial development after Department of Transportation.
			106.5.9 GHz spectrum use testing
 (a)In generalNot later than 90 days after receiving a 5.9 GHz Unlicensed National Information Infrastructure device, the Secretary of Transportation, in cooperation with the Secretary of Commerce, National Telecommunications and Information Administration, the Federal Communications Commission, other appropriate Federal agencies, the automotive industry, the intelligent transportation industry, and the communications industry, shall conduct testing on the unlicensed device within the 5.9 GHz band to examine the possibility of interference with safety-related vehicle-to-vehicle and vehicle-to-infrastructure applications.
 (b)Contents of the testIn conducting the test, the Secretary of Transportation shall— (1)define interference of connected vehicle safety applications;
 (2)identify the technology and operating parameters that must be in place to allow vehicle safety communications signals to share the 5.9 GHz band with signals from unlicensed devices without interference;
 (3)test the unlicensed device to determine whether it interferes with dedicated short-range communications or any other communications systems the Department of Commerce is testing for connected vehicle safety applications;
 (4)identify possible challenges of allowing unlicensed devices to operate in the 5.9 GHz band concerning automated vehicle systems development; and
 (5)evaluate any other information the Secretary determines appropriate. (c)ReportNot later than 18 months after receipt of such an unlicensed 5.9 GHz device, the Secretary shall submit a report of the testing of such device to the Committee on Environment and Public Works of the Senate and the Committees on Science, Space, and Technology and Transportation and Infrastructure of the House of Representatives.
 (d)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary for the purpose of carrying out this section.
 107.ITS general authorities and requirementsSection 515(a)(1) of title 23, United States Code, is amended by inserting , including automated vehicle systems after intelligent transportation systems. 108.Researching surface transportation system funding alternatives (a)In generalThe Secretary of Transportation shall promote the research, development, and demonstration of user-based alternative revenue mechanisms that preserve a user fee structure to maintain the long-term solvency of the Highway Trust Fund.
 (b)ObjectivesThe objectives of the research, development, and demonstration described in subsection (a) shall be—
 (1)to study uncertainties relating to the design, acceptance, and implementation of 2 or more future user-based alternative revenue mechanisms;
 (2)to define the functionality of those user-based alternative revenue mechanisms; (3)to conduct or promote research activities to demonstrate and test those user-based alternative revenue mechanisms, including by conducting field trials, by partnering with individual States, groups of States, or other appropriate entities to conduct the research activities;
 (4)to conduct outreach to increase public awareness regarding the need for alternative funding sources for surface transportation programs and provide information on possible approaches;
 (5)to provide recommendations regarding adoption and implementation of those user-based alternative revenue mechanisms, and to assess the technical feasibility of value pricing; and
 (6)to minimize the administrative cost of any potential user-based alternative revenue mechanisms. (c)GrantsThe Secretary shall provide grants to individual States, groups of States, or other appropriate entities to conduct research, development, and demonstration that addresses—
 (1)the implementation, interoperability, and public acceptance of, and other potential hurdles to, the adoption of a user-based alternative revenue mechanism;
 (2)the protection of personal privacy; (3)the use of independent and private third-party vendors to collect fees and operate the user-based alternative revenue mechanism;
 (4)equity concerns, including the impacts of the user-based alternative revenue mechanism on differing income groups, various geographic areas, and the relative burdens on rural and urban drivers;
 (5)ease of compliance for different users of the transportation system; (6)the reliability and security of technology used to implement the user-based alternative revenue mechanism;
 (7)the flexibility and choices of user-based alternative revenue mechanisms, including the ability of users to select from various technology and payment options;
 (8)the cost of administering the user-based alternative revenue mechanism; and (9)the ability of the administering entity to audit and enforce user compliance.
					(d)Advisory council
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation, in consultation with the Secretary of the Treasury, shall establish and lead a Surface Transportation Revenue Alternatives Advisory Council (referred to in this subsection as the Council) to inform the selection and evaluation of user-based alternative revenue mechanisms.
					(2)Membership
 (A)In generalThe members of the Council shall— (i)be appointed by the Secretary; and
 (ii)include, at a minimum— (I)representatives with experience in user-based alternative revenue mechanisms, of which—
 (aa)not fewer than 1 shall be from the Department of Transportation; (bb)not fewer than 1 shall be from the Department of the Treasury; and
 (cc)not fewer than 2 shall be from State departments of transportation; (II)representatives from applicable users of the surface transportation system; and
 (III)appropriate technology and public privacy experts. (B)Geographic considerationsThe Secretary shall consider geographic diversity when selecting members under this paragraph.
 (3)FunctionsNot later than 1 year after the date on which the Council is established, the Council shall, at a minimum—
 (A)define the functionality of 2 or more user-based alternative revenue mechanisms; (B)identify technological, administrative, institutional, privacy, and other issues that—
 (i)are associated with the user-based alternative revenue mechanisms; and (ii)may be researched through research, development, and demonstration activities;
 (C)conduct public outreach to identify and assess questions and concerns about the user-based alternative revenue mechanisms for future evaluation through research activities; and
 (D)provide recommendations to the Secretary on the process and criteria used for selecting research activities under subsection (c).
 (4)EvaluationsThe Council shall conduct periodic evaluations of the research, development, and demonstration activities that have received assistance from the Secretary under this section.
 (5)Applicability of federal advisory committee actThe Council shall not be subject to the Federal Advisory Committee Act (5 U.S.C. App.). (e)Biennial reportsNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter until the completion of the research, development, and demonstration activities under this section, the Secretary of Transportation shall submit to the Secretary of the Treasury, the Committee on Finance and the Committee on Environment and Public Works of the Senate, and the Committee on Ways and Means, the Committee on Transportation and Infrastructure, and the Committee on Science, Space, and Technology of the House of Representatives a report describing the progress of the research, development, and demonstration activities.
 (f)Final reportOn the completion of the research, development, and demonstration activities under this section, the Secretary of Transportation and the Secretary of the Treasury, acting jointly, shall submit to the Committee on Finance and the Committee on Environment and Public Works of the Senate and the Committee on Ways and Means, the Committee on Transportation and Infrastructure, and the Committee on Science, Space, and Technology of the House of Representatives a report describing the results of the research, development, and demonstration activities and any recommendations.
 (g)AuthorizationThere are authorized to be appropriated to carry out this section $15,000,000 for fiscal year 2016 and $20,000,000 for each of fiscal years 2017 through 2021.
				IIMultimodal Transportation Research
			201.Authorization of appropriations
 (a)University transportation centers programThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) to carry out section 5505 of title 49, United States Code:
 (1)$82,000,000 for fiscal year 2016. (2)$83,636,364 for fiscal year 2017.
 (3)$85,272,727 for fiscal year 2018. (4)$87,090,909 for fiscal year 2019.
 (5)$88,832,727 for fiscal year 2020. (6)$90,609,462 for fiscal year 2021.
 (b)Bureau of transportation statisticsThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) to carry out chapter 63 of title 49, United States Code:
 (1)$29,000,000 for fiscal year 2016. (2)$29,578,714 for fiscal year 2017.
 (3)$30,157,428 for fiscal year 2018. (4)$30,800,444 for fiscal year 2019.
 (5)$31,416,453 for fiscal year 2020. (6)$32,044,862 for fiscal year 2021.
 (c)Transit research and developmentSection 5338(b) through (e) of title 49, United States Code, is amended to read as follows:  (b)Research, development, demonstration, and deployment projectsThere are authorized to be appropriated to carry out section 5312, $26,000,000 for fiscal year 2016, $27,000,000 for fiscal year 2017, $29,000,000 for fiscal year 2018, $31,000,000 for fiscal year 2019, $32,000,000 for fiscal year 2020, and $34,000,000 for fiscal year 2021.
 (c)Transit cooperative research programThere are authorized to be appropriated to carry out section 5313, $7,000,000 for each of fiscal years 2016 through 2021.
 (d)Technical assistance and standards developmentThere are authorized to be appropriated to carry out section 5314, $7,000,000 for each of fiscal years 2016 through 2018 and $9,000,000 for each of fiscal years 2019 through 2021.
 (e)Human resources and trainingThere are authorized to be appropriated to carry out section 5322, $20,000,000 for each of fiscal years 2016 through 2021..
 (d)National cooperative rail research programThere are authorized to be appropriated to carry out section 24910 of title 49, United States Code, $5,000,000 for each of fiscal years 2016 through 2021.
 (e)Hazardous materials research and developmentThere are authorized to be appropriated to carry out section 5118(c) of title 49, United States Code, $1,000,000 from the Highway Trust Fund and $1,000,000 from the General Fund for each of fiscal years 2016 through 2021.
 (f)Advanced transportation research and Innovation programThere are authorized to be appropriated to carry out section 5508 of title 49, United States Code, $25,000,000 for each of fiscal years 2016 through 2021, of which $10,000,000 is authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account).
 (g)National cooperative freight transportation research programThere are authorized to be appropriated to carry out section 5509 of title 49, United States Code, $3,000,000 for each of fiscal years 2016 through 2021.
 202.University transportation centers programSection 5505 of title 49, United States Code, is amended— (1)in subsection (b)—
 (A)in paragraph (2), by striking or member of a consortium; (B)in paragraph (3)—
 (i)by striking identical and inserting sequential; and (ii)by adding at the end the following: The Secretary shall first conduct a competition for national transportation centers and regional transportation centers, then Tier 1 university transportation centers. The Secretary shall strive to maintain four month intervals between each competition.;
 (C)in paragraph (4)— (i)in subparagraph (A) by adding at the end the following: For Centers not specializing in highways, the priorities identified in section 503 can be applied to any mode, including transit and rail.; and
 (ii)in subparagraph (B)— (I)by striking and after Federal Highway Administration and inserting a comma;
 (II)by inserting , or other modal administrations after Federal Transit Administration; (III)by redesignating clauses (ii) through (ix) as clauses (iii) through (x), respectively;
 (IV)by inserting after clause (i) the following:  (ii)the demonstrated ability of the recipient to address one or more of the Department’s Research, Development, and Technology Strategic Plan priority areas;; and
 (V)in clause (vi)(II), as so redesignated by subclause (III) of this clause, by inserting , including women and underrepresented minorities after field; and (D)by adding at the end the following new paragraph:
						
 (7)Broadening participationIn awarding grants under this section, consideration shall be given to minority institutions, as defined by section 365 of the Higher Education Act of 1965 (20 U.S.C. 1067k), or consortia that include such institutions that have demonstrated an ability in transportation-related research.;
 (2)by amending subsection (c) to read as follows:  (c)Grants (1)In generalNot later than June 1, 2017, the Secretary, in consultation as appropriate with the Administrators of the Federal Highway Administration, the Federal Transit Administration, or other modal administrations, shall initiate a competition among institutions of higher education for grants to establish and operate university transportation centers. Any university transportation center established prior to the competition required under this paragraph shall be eligible to compete in the competition required under this paragraph.
							(2)National transportation centers
 (A)In generalSubject to subparagraph (B), the Secretary shall provide grants to 5 recipients that the Secretary determines best meet the criteria described in subsection (b)(4).
								(B)Restrictions
 (i)In generalFor each fiscal year, a grant made available under this paragraph shall be in the amount of $3,200,000 per recipient.
 (ii)Focused researchGrant recipients under this paragraph shall focus research on national transportation issues, as determined by the Secretary.
									(C)Matching requirement
 (i)In generalAs a condition of receiving a grant under this paragraph, a grant recipient shall match 100 percent of the amounts made available under the grant.
 (ii)SourcesThe matching amounts referred to in clause (i) may include amounts made available to the recipient under section 504(b) or 505 of title 23 and amounts made available to the recipient by other Federal agencies with interests in transportation.
									(3)Regional university transportation centers
 (A)Location of regional centersOne regional university transportation center shall be located in each of the 10 Federal regions that comprise the Standard Federal Regions established by the Office of Management and Budget in the document entitled Standard Federal Regions and dated April, 1974 (circular A–105).
 (B)Selection criteriaIn conducting a competition under this paragraph, the Secretary shall provide grants to 10 recipients on the basis of—
 (i)the criteria described in subsection (b)(4); (ii)the location of the center within the Federal region to be served; and
 (iii)whether the institution (or, in the case of a consortium of institutions, the lead institution) demonstrates that the institution has a well-established, nationally recognized program in transportation research and education, as evidenced by—
 (I)recent expenditures by the institution in highway or public transportation research; (II)a historical track record of awarding graduate degrees in professional fields closely related to highways and public transportation; and
 (III)an experienced faculty who specialize in professional fields closely related to highways and public transportation.
 (C)RestrictionsFor each fiscal year, a grant made available under this paragraph shall be in the amount of $3,000,000 for each recipient.
								(D)Matching requirements
 (i)In generalAs a condition of receiving a grant under this paragraph, a grant recipient shall match 100 percent of the amounts made available under the grant.
 (ii)SourcesThe matching amounts referred to in the clause (i) may include amounts made available to the recipient under section 504(b) or 505 of title 23 and amounts made available to the recipient by other Federal agencies with interests in transportation.
 (E)Focused researchThe Secretary shall make a grant to 1 of the 10 regional university transportation centers established under this paragraph for the purpose of furthering the objectives described in subsection (a)(2) in the field of comprehensive transportation safety.
								(4)Tier 1 university transportation centers
 (A)In generalThe Secretary shall provide grants of $1,800,000 each to not more than 20 recipients to carry out this paragraph.
 (B)RestrictionA lead institution of a consortium that receives a grant under paragraph (2) or (3) shall not be eligible to receive a grant under this paragraph.
								(C)Matching requirement
 (i)In generalSubject to clause (iii), as a condition of receiving a grant under this paragraph, a grant recipient shall match 50 percent of the amounts made available under the grant.
 (ii)SourcesThe matching amounts referred to in clause (i) may include amounts made available to the recipient under section 504(b) or 505 of title 23 and amounts made available to the recipient by other Federal agencies with interests in transportation.
 (iii)ExemptionThis subparagraph shall not apply on a demonstration of financial hardship by the applicant institution. In determining whether an applicant demonstrates financial hardship, the Secretary may consider—
 (I)whether the institution, or a collaborating partner, has provided a match for any Federal research funding it has received in the past 5 years;
 (II)whether the institution has received any research funds from its State Department of Transportation during the past 5 years;
 (III)whether the institution houses a federally funded Local Technical Assistance Program Center; (IV)whether the size of the institution’s endowment exceeds $50,000,000; and
 (V)any other factor that the Secretary determines to be appropriate.; and (3)in subsection (d)(3) by striking 2013 and 2014 and inserting 2016 through 2021.
				203.International collaboration for innovation
 (a)In generalSubchapter I of chapter 55 of title 49, United States Code, is amended by adding at the end the following:
					
 5507.International collaboration for innovationIn consultation with the American Association of State Highway and Transportation Officials, other public surface transportation associations, private sector stakeholders, and the National Academy of Sciences, the Secretary of Transportation shall examine opportunities to leverage Federal and State participation and investment in international transportation research collaborations, recommend to States best practices for collaborating with foreign countries and international entities on transportation research, clarify States’ use of Federal funds for collaborating with foreign countries and international entities, and identify research topic areas suitable for international transportation research collaboration by States..
 (b)Conforming amendmentThe table of sections for such subchapter is amended by adding at the end the following:   5507. International collaboration for innovation.. 204.Title 49 amendments Title 49, United States Code, is amended as follows:
 (1)Amend section 102(e)(1)— (A)by striking 5 and inserting 6;
 (B)by striking and at the end of subparagraph (C); (C)by striking the period at the end of subparagraph (D) and inserting ; and; and
 (D)by inserting at the end the following new subparagraph:  (E)an Assistant Secretary for Research and Technology who shall be appointed by the President, by and with the advice and consent of the Senate, and shall report directly to the Secretary.
							.
 (2)Amend section 102(g)— (A)in paragraph (1)—
 (i)by striking Department and inserting Office of the Assistant Secretary for Research and Technology; (ii)in subparagraph (A), by striking climate change; and and inserting the following:
							
 climate change, including multimodal activities focused on—(i)reducing vehicle miles traveled; (ii)reducing congestion; and
 (iii)reducing construction and maintenance-related carbon emissions and energy consumption; and; and (iii)in subparagraph (B), by striking the period and inserting the following:
							
 , including multimodal activities focused on—(i)adaptation and systems resilience and recovery; and (ii)efforts to improve regional scale modeling of future climate change impacts on transportation infrastructure.; and
 (B)in paragraph (2), by adding at the end the following: The Office shall conduct outreach to other Federal agencies, State and local transportation agencies, and the transportation industry to promote the solutions and provide best practices for implementation..
 (3)Amend section 102 by adding at the end the following:  (i)Chief scientistThere shall be in the Office of the Secretary a Chief Scientist who shall be appointed by the Secretary and shall be the principal science and technology advisor to the Secretary and shall perform other duties as the Secretary may direct. The Chief Scientist shall be an individual who is, by reason of scientific education and experience, knowledgeable in the principles of engineering, computer science, physics, human factors, or other scientific disciplines important to the work of the Department..
 (4)Amend section 112 to read as follows:  112.Office of the Assistant Secretary for Research and Technology of the Department of Transportation (a)Deputy assistant secretaryThe Assistant Secretary for Research and Technology shall have a Deputy Assistant Secretary who shall be appointed by the Secretary of Transportation. The Deputy Assistant Secretary shall carry out duties and powers prescribed by the Assistant Secretary.
 (b)Powers and duties of the assistant secretaryThe Assistant Secretary shall carry out— (1)powers and duties prescribed by the Secretary for—
 (A)coordination, facilitation, and review of the Department’s research and development programs and activities;
 (B)coordination with other Federal agencies of research efforts that affect the national transportation system;
 (C)dissemination of findings that have transportation applications to stakeholder communities; (D)advancement, and research and development, of innovative technologies, including intelligent transportation systems;
 (E)comprehensive transportation statistics research, analysis, and reporting; (F)education and training in transportation and transportation-related fields; and
 (G)activities of the Volpe National Transportation Center; and (2)other powers and duties prescribed by the Secretary.
 (c)AuthoritiesThe Assistant Secretary may enter into grants and cooperative agreements with Federal agencies, State and local government agencies, other public entities, private organizations, and other persons—
 (1)to conduct research into transportation service and infrastructure assurance; and (2)to carry out other research activities of the Office of the Assistant Secretary for Research and Technology.
 (d)Program evaluation and oversightFor each of fiscal years 2016 through 2021, the Assistant Secretary is authorized to expend not more than 1½ percent of the amounts authorized to be appropriated for necessary expenses for administration and operations of the Office of the Assistant Secretary for Research and Technology for the coordination, evaluation, and oversight of the programs administered by the Office.
							(e)Collaborative research and development
 (1)In generalTo encourage innovative solutions to multimodal transportation problems and stimulate the deployment of new technology, the Assistant Secretary may carry out, on a cost-shared basis, collaborative research and development with—
 (A)non-Federal entities, including State and local governments, foreign governments, institutions of higher education, corporations, institutions, partnerships, sole proprietorships, and trade associations that are incorporated or established under the laws of any State;
 (B)Federal laboratories; and (C)other Federal agencies.
 (2)Cooperation, grants, contracts, and agreementsNotwithstanding any other provision of law, the Assistant Secretary may directly initiate contracts, grants, cooperative research and development agreements (as defined in section 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a)), and other agreements to fund, and accept funds from, the Transportation Research Board of the National Research Council of the National Academies, State departments of transportation, cities, counties, institutions of higher education, associations, and the agents of those entities to carry out joint transportation research and technology efforts.
								(3)Federal share
 (A)In generalSubject to subparagraph (B), the Federal share of the cost of an activity carried out under paragraph (2), shall not exceed 50 percent.
 (B)ExceptionIf the Secretary determines that the activity is of substantial public interest or benefit, the Secretary may approve a greater Federal share.
 (C)Non-federal shareAll costs directly incurred by the non-Federal partners, including personnel, travel, facility, and hardware development costs, shall be credited toward the non-Federal share of the cost of an activity described in subparagraph (A).
									.
				205.Advanced Transportation Research and Innovation Program
 (a)In generalSubchapter I of chapter 55 of title 49, United States Code, is amended by adding at the end the following:
					
						5508.Advanced Transportation Research and Innovation Program
 (a)EstablishmentThe Secretary of Transportation shall establish the Advanced Transportation Research and Innovation Program, to be carried out by each modal administration, as appropriate, to address the long-term barriers to development of multimodal advanced transportation technologies with the potential to meet the Nation’s long-term safety, competitiveness, and transportation goals by supporting long-term, high-risk research and development to accelerate transformational transportation innovations.
 (b)Interagency collaborationThe Secretary shall collaborate, as appropriate, on advanced transportation research, development, and other activities with other Federal agencies, including the Office of Science and Technology Policy, the National Science Foundation, the Department of Energy, the National Institute of Standards and Technology, the Department of Homeland Security, the National Aeronautics and Space Administration, the National Oceanic and Atmospheric Administration, and the Department of Defense. The Secretary shall consult with the Office of Science and Technology Policy to ensure the Department’s research investments are making the best possible contribution to the Nation’s goals of public health and safety, economic prosperity, national security, and environmental quality.
 (c)ReviewThe Secretary shall enter into an agreement with the National Academies to review the research and activities carried out under this program assess whether they are consistent with the purposes described in subsection (a). Members of the review panel shall represent, at a minimum, multimodal surface transportation researchers and practitioners.
 (d)ReportNot later than one year after the date of enactment of the Connected Transportation Research and Innovation Act of 2015, and biennially thereafter, the Secretary shall provide to the Committees on Commerce, Science, and Transportation and Environment and Public Works of the Senate and the Committees on Transportation and Infrastructure and Science, Space, and Technology of the House of Representatives a report on implementation of this program and research areas that the program will support..
 (b)Conforming amendmentThe table of sections for such subchapter is amended by adding at the end the following:   5508. Advanced Transportation Research and Innovation Program.. 206.Transit research, development, demonstration, and deployment projectsSection 5312 of title 49, United States Code, is amended—
 (1)in section (a)(1), by striking may make grants and enter into contracts, cooperative agreements, and other agreements for and inserting shall carry out; and (2)in subsection (c)(2)—
 (A)in subparagraph (G), by striking or; (B)by redesignating subparagraph (H) as subparagraph (I); and
 (C)after subparagraph (G), by inserting the following new subparagraph:  (H)human factors; and.
 207.Transit human resources and trainingSection 5322 of title 49, United States Code, is amended— (1)in subsection (a), by striking may undertake and inserting shall undertake;
 (2)in subsection (b), by adding at the end the following:  (3)ProgramsEligible public transportation workforce development programs under this subsection are skills training, on-the-job training, and work based learning, including apprenticeship programs that are registered under the Act entitled An Act to enable the Department of Labor to formulate and promote the furtherance of labor standards necessary to safeguard the welfare of apprentices and to cooperate with the States in the promotion of such standards, enacted August 16, 1937 (29 U.S.C. 50 et seq.; popularly known as the National Apprenticeship Act), that—
 (A)are, to the extent possible, nationally or regionally significant in scope; (B)replicate a successful workforce development model adopted in multiple geographic locations;
 (C)target areas with high rates of unemployment; (D)are designed to address current or projected workforce shortages;
 (E)give priority to minorities, women, individuals with disabilities, veterans, low income populations and other underserved populations;
 (F)are designed to provide career pathways that support the movement of targeted populations from initial or short-term employment opportunities to sustainable careers; and
 (G)consist of other critical activities as identified by the Secretary. (4)Program outcomesEligible public transportation workforce development programs under this subsection shall be outcome-based and demonstrate outcomes including—
 (A)increasing diversity of training participants; (B)increasing job placement, job retention, wages, and achievement of certification and credentials using performance metrics established in consultation with the Secretary of Labor and consistent with metrics used by programs under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.); and
 (C)to the extent practical, evidence that the program did not preclude workers that are participating in skills training, on-the-job training, and work-based learning, including registered apprenticeships from being referred to, hired on, projects funded under this chapter without regard to the length of time of their participation in such program.
 (5)CoordinationRecipients of assistance under this subsection shall— (A)identify the training needs to be implemented at the local level in coordination with entities such as local employers, local transit operators, labor union organizations, Workforce Development Boards, State workforce agencies, State Apprenticeship Agencies (where applicable), University Transportation Centers, Community Colleges, and community-based organizations representing minority, disability, and low income populations; and
 (B)conduct local training programs, as appropriate, in coordination with existing local training programs supported by the Department of Transportation, the Department of Labor (including registered apprenticeship programs), and the Department of Education.
 (6)Research and program evaluationThe Secretary of Transportation shall conduct research and an impact evaluation based on measurable outcomes of the training funded under this subsection. In the second, fourth, and sixth year following the enactment of this paragraph, the Secretary shall conduct an aggregate analysis of the national impact related to workforce shortage, diversity, and job placement.;
 (3)in subsection (d)(3), by inserting , including online curriculum, after under this subsection; (4)by redesignating subsection (e) as subsection (f);
 (5)by inserting after subsection (d) the following:  (e)Use for Administration and Technical AssistanceThe Secretary may use up to 1 percent of the amounts made available to carry out this section to administer, oversee, and provide technical assistance for the activities and programs developed and conducted under this section.; and
 (6)in subsection (f), as so redesignated by paragraph (4) of this section, by inserting and the Committee on Science, Space, and Technology after Transportation and Infrastructure. 208.Rail research, development, testing, and trainingSection 20108 of title 49, United States Code, is amended in subsection (a) by inserting , including operations and technology after safety.
 209.Rail cooperative research programSection 24910 of title 49, United States Code, is amended— (1)in subsection (b)—
 (A)by striking and at the end of paragraph (12); (B)by striking the period at the end of paragraph (13) and inserting ; and; and
 (C)by inserting the following new paragraph at the end:  (14)to improve the management of shared rights-of-way between passenger and freight services.; and
 (2)in subsection (e) by striking 2010 through 2013 and inserting 2016 through 2021. 210.Hazardous materials research and developmentSection 5118 of title 49, United States Code, is amended—
 (1)in section (a)— (A)in paragraph (1) by striking may and inserting shall; and
 (B)in paragraph (2)— (i)in subparagraph (A), by striking and;
 (ii)in subparagraph (B), by striking the period and inserting ; and; and (iii)by adding at the end the following new subparagraph:
							
 (C)coordinate, as appropriate, with other Federal agencies, including the National Institute of Standards and Technology, the Department of Homeland Security, and the Department of Energy.; and
 (2)by adding at the end the following new subsection:  (c)Cooperative Research Program (1)In generalThe Secretary shall establish and carry out a hazardous materials transport cooperative research program.
 (2)National academy of sciencesThe Secretary shall enter into an agreement with the National Academy of Sciences to support and carry out administrative and management activities relating to the governance of the hazardous materials transport cooperative research program.
 (3)ResearchResearch funded under this program may include activities related to— (A)emergency planning and response, including information and programs that can be readily assessed and implemented in local jurisdictions;
 (B)risk analysis and perception and data assessment; (C)commodity flow data, including voluntary collaboration between shippers and first responders for secure data exchange of critical information;
 (D)integration of safety and security; (E)cargo packaging and handling;
 (F)hazmat release consequences; and (G)materials and equipment testing.
 (4)Program administrationIn carrying out the program under this section, the National Academy of Sciences shall ensure, to the maximum extent practicable, that projects are selected on the basis of merit and open solicitation of proposals and review by panels of appropriate experts..
 211.Web-based training for emergency respondersSection 5115(a) of title 49, United States Code, is amended by inserting , including online curriculum as appropriate, after a current curriculum of courses. 212.National cooperative freight transportation research program (a)In generalSubchapter I of chapter 55 of title 49, United States Code, is amended by adding at the end the following:
					
						5509.National cooperative freight transportation research program
 (a)EstablishmentThe Secretary of Transportation shall establish and support a multimodal national cooperative freight transportation research program.
 (b)AgreementThe Secretary shall enter into an agreement with the National Academy of Sciences to support and carry out administrative and management activities relating to the governance of the national cooperative freight transportation research program.
 (c)Advisory committeeThe National Academy of Sciences shall select an advisory committee consisting of a representative cross-section of freight stakeholders, including the Department of Transportation, other Federal agencies, State transportation departments, local governments, nonprofit entities, academia, and the private sector.
 (d)GovernanceThe national cooperative freight transportation research program established under this section shall include the following administrative and management elements:
 (1)National research agendaThe advisory committee, in consultation with interested parties, shall recommend a multi-year national research agenda for the program. At a minimum, the advisory committee shall consider—
 (A)techniques for estimating and quantifying public benefits derived from transportation projects; (B)methods for incorporating estimates of international trade, originating at both water and land ports, into landside transportation planning;
 (C)ways to synchronize infrastructure improvements with freight transportation demand, including impacts of e-commerce on freight demand, and strategies for better management;
 (D)the effect of changing patterns of freight movement on transportation planning decisions relating to rest areas and implementation of truck parking solutions;
 (E)new innovative technologies and tools for data collection, analysis, modeling, routing, and overall management of freight movement;
 (F)ways to advance deployment of freight intelligent transportation systems, including advanced information systems;
 (G)methods for developing the outreach tools and incentives to increase the workforce; (H)new methods and technologies for monitoring and enforcement, including data sharing and harmonization;
 (I)new methods and policies for incorporating freight in urban transportation and land use planning; and
 (J)other research areas, including human factors research, to identify and address emerging and future research needs related to freight transportation by all modes.
 (2)Program administrationIn carrying out the program under this section, the National Academy of Sciences shall ensure, to the maximum extent practicable, that projects are selected on the basis of merit and open solicitation of proposals and review by panels of appropriate experts.
 (3)Dissemination of research findingsThe National Academy of Sciences shall disseminate research findings to researchers, practitioners, and decisionmakers, including through conferences and seminars, field demonstrations, workshops, presentations, testimony to government officials, the Internet, publications for the general public, and other appropriate means.
								(e)Funding
 (1)Use of non-federal fundsIn addition to using funds authorized for this section, the National Academy of Sciences may seek and accept additional funding from non-Federal sources, including public and private entities.
 (2)Period of availabilityAmounts made available to carry out this section shall remain available until expended.. (b)Conforming amendmentThe table of sections for such subchapter is amended by adding at the end the following:
					
						
							5509. National cooperative freight transportation research program..
				213.Smart cities transportation planning study
 (a)In generalThe Assistant Secretary of Transportation for Research and Technology shall conduct a study of digital technologies and information technologies, including shared mobility, data, transportation network companies, and on-demand transportation services—
 (1)to understand the degree to which cities are adopting these technologies; (2)to assess future planning, infrastructure, and investment needs; and
 (3)to provide best practices to plan for smart cities in which information and technology are used— (A)to reduce traffic congestion;
 (B)to improve city operations; (C)to grow the local economy;
 (D)to improve response in times of emergencies and natural disasters; (E)to improve the lives of city residents; and
 (F)to reduce environmental impact. (b)ComponentsThe study conducted under subsection (a) shall—
 (1)identify issues that influence the ability of the United States to plan for and invest in smart cities, including barriers to collaboration and access to scientific information; and
 (2)review how the expanded use of digital technologies, mobile devices, and information may— (A)enhance the efficiency and effectiveness of existing transportation networks;
 (B)optimize demand management services; (C)impact low-income and other disadvantaged communities;
 (D)provide opportunities to share, collect, and use data while ensuring the privacy of individuals; (E)change current planning and investment strategies;
 (F)provide opportunities for enhanced coordination and planning; and (G)provide opportunities to reduce the environmental impact of transportation.
 (c)CoordinationThe study conducted under subsection (a) shall include coordination with other relevant Federal agencies conducting research on smart cities, including the National Science Foundation and the National Institute of Standards and Technology, as well as relevant State and local agencies.
 (d)ReportingNot later than 18 months after the date of enactment of this Act, the Assistant Secretary shall publish the results of the study required under subsection (a) on a public website.
				
